  Case 1:06-cr-00386-RBK Document 41 Filed 05/20/20 Page 1 of 3 PageID: 141
PROB 12C
(4/19)

                               United States District Court
                                        for
                              District of New Jersey
        Petition for Warrant or Summons for Offender under Supervision
his
Name of Offender: Craig T. Orler                                          Docket Number: 06-00386-001
                                                                                PACTS Number: 42736

Name of Sentencing Judicial Officer:      THE HONORABLE ROBERT B. KUGLER
                                          SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 08/29/2006

Original Offense:     Count One: Conspiracy to Deal in Firearms without a License
                      Count Two: Possession of a Firearm by a Convicted Felon

Original Sentence: Imprisonment – 130 months, Supervised Release – 3 years

Special Conditions: Substance Abuse Testing, Special Assessment $200, Fine $2,000, DNA testing,
Drug and Alcohol Testing/Treatment, Financial Disclosure, No New Debt/Credit

Type of Supervision: Supervised Release                       Date Supervision Commenced: 10/18/2019

Assistant U.S. Attorney: Jason Richardson, AUSA , 401 Market St., 4th Floor, Camden, New Jersey
08101, (856) 757-5026

Defense Attorney: To Be Assigned, Federal Defenders Office, 800 Cooper Street, Suite 350, Camden,
New Jersey 08102, (856) 757-5341

                                    PETITIONING THE COURT

     To issue a warrant
     To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number        Nature of Noncompliance
           1            The offender has violated the mandatory supervision condition which states 'You
                        must not commit another federal, state, or local crime.'

                        On May 20, 2020, during a motor vehicle stop by the Manchester Township, New
                        Jersey Police Department, offender Craig Orler ran from his vehicle to elude
                        police. As of the writing of this report, there is an active pursuit by law
                        enforcement authorities to capture and arrest the offender. Upon arrest, he will be
                        charged with the following: Eluding Police (2nd Degree, punishable by up to 10
                        years in prison), Leader of an Organized Retail Theft Enterprise (2nd Degree),
                        Money Laundering (2nd Degree), and at least three counts of commercial burglary,
                        and conspiracy to commit same (charged as Crimes of the 3rd Degree, punishable
                        by up to five years in prison). Concurrent investigations were initiated by police
                        detectives from both Toms River and Manchester Township, investigating
Case 1:06-cr-00386-RBK Document 41 Filed 05/20/20 Page 2 of 3 PageID: 142
                                                                                 Prob 12C – page 2
                                                                                     Craig T. Orler



               separate commercial property burglaries. Specifically, on or about April 24, 2020
               in Manchester Township, the burglary of a trailer containing various items of
               camping equipment was stolen. The following evening, April 25, 2020 in either
               the late night or early morning hours, a sophisticated burglary occurred of the
               offender’s place of employment, Blossom Lawn Care Center of Toms River. In
               this instance, the intruders entered through the roof of the establishment, cut
               through electrical lines to disable an alarm system and video equipment. The
               intruders stole a vehicle (Dodge Ram truck) with a trailer which was loaded with
               landscaping equipment valued at several thousand dollars. Additional equipment
               was also loaded into a rented U-Haul trailer, along with $25,000 in cash.

               Investigation into these incidences led police to focus on Craig Orler as the
               primary suspect in the burglaries, along with at least two co-conspirators. His wife
               Melissa Orler was arrested and charged based on her rental of the U-Haul vehicle.
               It is noted that other individuals, whose initials are K.D. and J.B., were also
               charged in the burglaries.


     2         The offender has violated the standard supervision condition which states 'You
               must not communicate or interact with someone you know is engaged in
               criminal activity. If you know someone has been convicted of a felony, you
               must not knowingly communicate or interact with that person without first
               getting the permission of the probation officer.'

               Based upon the above described conduct and arrests, it is alleged that Craig Orler
               associated with K.D., an individual identified to have at least one felony
               conviction in the State of New Jersey (CDS offenses). It is further alleged that
               Orler communicated and interacted with K.D. in the commission of criminal
               activity.

     3         The offender has violated the standard supervision condition which states 'You
               must not communicate or interact with someone you know is engaged in
               criminal activity. If you know someone has been convicted of a felony, you
               must not knowingly communicate or interact with that person without first
               getting the permission of the probation officer.'

               Based upon the above described conduct and arrests, it is alleged that Craig Order
               communicated and interacted with J.B., a person he knew to be engaged in
               criminal activity, who was also known by the offender to have at least one felony
               conviction, as the two had previously served time together in federal custody.

     4         The offender has violated the standard supervision condition which states 'You
               must not communicate or interact with someone you know is engaged in
               criminal activity. If you know someone has been convicted of a felony, you
               must not knowingly communicate or interact with that person without first
               getting the permission of the probation officer.'

               Based upon the above described conduct and arrests, it is alleged that Craig Order
               communicated and interacted with Melissa Orler, a person he knew to be engaged
               in criminal activity.
  Case 1:06-cr-00386-RBK Document 41 Filed 05/20/20 Page 3 of 3 PageID: 143
                                                                                         Prob 12C – page 3
                                                                                             Craig T. Orler



         5            The offender has violated the standard supervision condition which states 'You
                      must not knowingly leave the federal judicial district where you are
                      authorized to reside without first getting permission from the Court or the
                      probation officer.'

                      On May 2, 2020, Craig Orler, while under criminal investigation, was surveilled
                      by law enforcement officers as traveling into Maryland without the approval of
                      the United States Probation Office. A global positioning software system
                      identified his vehicle in Baltimore County, Maryland. While there, he was stopped
                      by the Maryland State Police and issued a written warning (MSP7040000886W)
                      for a partially obstructed license plate.

         6            The offender has violated the standard supervision condition which states 'You
                      must not knowingly leave the federal judicial district where you are
                      authorized to reside without first getting permission from the Court or the
                      probation officer.'

                      On May 4, 2020, Craig Orler, while under criminal investigation, was surveilled
                      by law enforcement officers as traveling into Pennsylvania without the approval
                      of the United States Probation Office. A global positioning software system
                      identified his vehicle at a location in Philadelphia, adjacent to a county prison.

         7            The offender has violated the standard supervision condition which states 'You
                      must not knowingly leave the federal judicial district where you are
                      authorized to reside without first getting permission from the Court or the
                      probation officer.'

                      On May 15, 2020, Craig Orler, while under criminal investigation, was surveilled
                      by law enforcement officers as traveling into Pennsylvania without the approval
                      of the United States Probation Office. A global positioning software system
                      identified his vehicle at a location in Chambersburg, Pennsylvania. He was
                      unauthorized to leave the District of New Jersey at that time.
                                 I declare under penalty of perjury that the foregoing is true and correct.

                                                                By: Carolyn M. Stevens
                                                                     Senior U.S. Probation Officer
                                                                Date: 05/20/2020

THE COURT ORDERS:
   The Issuance of a Warrant (as recommended by the Probation Office)
   The Issuance of a Summons. Date of Hearing:            .
   No Action
   Other


                                                                 Signature of Judicial Officer




                                                                             Date
